Lumpkin, J.
1. The charge complained of, to the effect that, in the absence of an agreement to the contrary, delivery to a common carrier is delivery to the consignee, was correct. Falvey & Co. v. Richmond, 87 Ga. 99.
2. The request to charge, while in some respects legal and pertinent, contained at its conclusion expressions calculated to confuse and mislead the jury, and was therefore properly refused; the evidence fully warranted the verdict, and there was no error in denying a newtrial. Judgment affirmed.
G. J. Holton & Son, for plaintiffs in error.
Graham & Parker, contra.